Citation Nr: 1642699	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  11-01 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for thoracic spine spondylosis with thoracolumbar strain and mechanical low back pain (a "low back disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1987 to November 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Louisville, Kentucky RO.  In June 2013, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In March 2014, the Board remanded the matter for additional development.  The Board's March 2014 decision also made (now-final) determinations on 4 service-connection claim.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016) (regarding adequacy of range of motion testing 38 C.F.R. § 4.71a), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The October 2014 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted.  Furthermore, all records of treatment a veteran received during the relevant evaluation period for a disability for which an increased rating is sought are pertinent evidence with respect to such claim, and must be secured and considered.

[The Veteran has been assigned separate ratings for lower extremity neurological manifestations of his low back disability.  Those ratings are not on appeal.]  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete updated (to the present) records of all evaluations and treatment the Veteran has received for his service-connected low back disability (i.e., all back evaluation and treatment records not already in the Veteran's file).   He must assist in this matter by identifying all providers and submitting authorizations for VA to secure records from any private providers.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the nature and current severity of his service-connected back disability.  

(a)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

3.  Thereafter, the AOJ should review the record and readjudicate the Veteran's claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

